McFadden v. Lambert                                                 















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-325-CV

     MATTHYS BRANDT,
                                                                                              Appellant
     v.

     MATTHEW SINGLETON,
                                                                                              Appellee
                                    ______________________
From the County Court at Law No. 1 
Johnson County, Texas
Trial Court # C-9200127 
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On February 25, 1998, the parties filed a joint motion to dismiss the appeal.  Rule 42.1 of the
Texas Rules of Appellate Procedure governs the procedure for the voluntary dismissal of a civil
appeal.  In relevant part, the rule provides:
(a)  The appellate court may dispose of an appeal as follows:
(1) in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk. . . .

Tex. R. App. P. 42.1(a)(1).

      The parties state that they have settled their controversy.  The agreement is signed by the 


attorney for the appellant and by the appellee.

      Pursuant to this agreement, the cause is dismissed with each party to bear its own costs.


                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed March 4, 1998
Do not publish